Worden, J.
Indictment against the appellees, as follows, viz.:
“ State of Indima, Putnam county, set. Putnam Circuit Court, October term, 1858. The grand jury of the county of Putnam, in the name of, and by the authority of, the state of Indiana, charge that Joseph Farley (and twelve others, naming them), on the second day of July, 1858, at the county of Putnam and state of Indima aforesaid, did then and there wilfully, purposely, feloniously, and of their malice aforethought, make and perpetrate an assault on the body of Barbara Mikel, in the peace of the state then and there being, and then and there with pistols, guns, rocks, and clubs, which they, the said Joseph Farley (and others, naming them), in their hands then and there had and held, did willfully, feloniously, purposely, and of their malice aforethought, then and there strike, beat, bruise, and wound the said Barbara Mikel, with intent, in so doing, then and there feloniously, willfully, purposely, and of their malice aforethought, to kill and murder her, the said Barbara Mikel, contrary,” &e.
On motion of defendants, this indictment was quashed, and the state excepted and appeals to this Court.
The objections made to the indictment by the counsel *24for the appellees, are, first, that it is double, containing a of assault with intent, &c.", and a charge of assault and battery, with intent, &c.; secondly, “that the defendants are en masse charged with perpetrating the assault and battery with pistols, guns, rocks, and clubs, without alleging which of the weapons any one of the defendants used;” thirdly, that there is no allegation of the nature of the injury to the person assaulted.
C. C. Nave, for the state.
J. A. Matson, for the appellees.
The indictment is clearly not double; that is, it does not charge two separate offenses. It charges an assault and battery with intent to murder; and an assault, or an assault and battery with such intent, constitutes but one offense. 2 R. S. p. 397, § 9.
The second objection is equally groundless. All the defendants are charged with perpetrating the assault and battery with all the weapons named in the indictment. It certainly cannot be objected that there is not enough charged in this respect.
In refereface to the last objection, it may be observed that the assault and battery seems to be sufficiently charged; and that, with proper averments as to the intent, is all that seems to be necessary to make out the offense defined by the section of the statute on which the indictment is based. The injury done to the person upon whom the battery was perpetrated is set forth with abundant particularity. It is alleged that the defendants did “strike, beat, bruise, and wound” her, and it seems to us that further particularity is entirely needless.
These are all the objections urged against the indictment, and, in our opinion, they are not well taken.
Per Curiam.
The judgment is reversed. Cause remanded, &c.